Title: To George Washington from Colonel Daniel Morgan, 24 December 1777
From: Morgan, Daniel
To: Washington, George



Sir
24th [December] 1777

I left the lines this evening—Lord starling sint for me to know in what maner the enemy lay, that he might the better dispose of some parties he was going to send out, & intend back in the morning.
Lord starling thinks the horses and accutrements ought to be sent to head Quarters that they might be put to immediate service, and the value paid to the men that took them. I spoke to the men about it, thay are well agreed it should be so in Case thay are despos’d off that way if not thay would chuse to despose of them, themselves, the Carbines and swords Capt. Lee has got likwise the trumpet and trumpeter—the enemy is incampt from schuylkill to within two miles of the white horse

on chester road—I think thair prencesible view in Coming out, was to get in the hay from the islands, thay have had Nigh a hundred waggons halling hay every day since thay have been out—we keep Close round them. thay dont offer to Come far out side of thair pequets so that we have little Chance to take any of them if any thing remarkable happens you shall have the earliest Notice of it. I am Your very obedient servt

Danl Morgan


N.B. about thirty sail of Vessels saild down the river Yesterday several of them very large.

